Title: From George Washington to Samuel Huntington, 9 October 1779
From: Washington, George
To: Huntington, Samuel


        
          Sir
          Head Quarters West-point 9th Octr 1779.
        
        I have been honored with your Excellency’s favor inclosing two acts of Congress of the 24th and 25th Ulto.
        While I express my sense of the approbation with which Congress have honored me, and my pleasure from the manner in which it has been communicated, permit me to congratulate you on the presidency with which you are vested.
        The army must feel the motives to a discharge of their duty encreased, by the flattering marks of honor and attention, with which their endeavours have been received.
        Since my last intelligence which I communicated to Congress, I have been advised from New-York, of the sudden return of the division of troops under Lord Cornwallis. A number of Transports on his Lordships return to the Hook, were immediately ordered for Rhode Islands; part of which sailed on the 27th, and the rest on the 29th Ulto. My correspondent supposes to withdraw that garrison. The advice says further that the troops under Lord Cornwallis were still on ship-board; and that the re-inforcement, in the fleet under convoy of Sir Andrew Hammond, which arrived the 22d of last month, does not

exceed, six hundred men, and these chiefly Hessian recruits—Other accounts speak of them much higher.
        In order to give the Count d’Estaing a more comprehensive detail of my intentions in case a co-operation can be undertaken against New-York; and to obtain the necessary information of his views, I have dispatched General du Portail, and one of my aides (Lt Col. Hamilton) to meet him off Lewis town, for this purpose. I have to regret that circumstances would not admit of some definite, or preconcerted plan, that might have enabled us to proceed with certainty in our measures. In the mean time, however, I am taking every necessary step for a co-operation, as far as our conjectures of his designs, and our situation will authorise.
        The inclosed letter from Major General Sullivan, and the other papers herewith transmitted, came to hand on the 6th instant. I have taken the first moment of leisure since their receipt to send them forward. I congratulate Congress on his having completed, so effectually, the destruction of the whole of the Towns and settlements, of the hostile Indians, in so short a time, and with so inconsiderable a loss in men. I have the honor to be with the greatest respect your Excellency’s most obedient and hble servt
        
          Go: Washington
        
      